Citation Nr: 9900902	
Decision Date: 01/14/99    Archive Date: 01/22/99

DOCKET NO.  95-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for the residuals of a 
ruptured right tympanic membrane.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1953 to 
October 1954.

When this case was previously before the Board of Veterans 
Appeals (BVA or Board) in January 1998, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran maintains, in substance, that he incurred right 
ear sensorineural hearing loss and damage to the right 
tympanic membrane while in the service, caused by exposure to 
acoustic trauma during basic training.  As the veteran 
continues to suffer from a sensorineural hearing loss and the 
residuals of a rupture of the right tympanic membrane, a 
favorable determination is requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has failed to 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that his claims for service connection 
for sensorineural hearing loss and the residuals of a rupture 
of the right tympanic membrane are well-grounded.  


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for sensorineural hearing loss is not plausible.

2.  The veteran's claim for service connection for the 
residuals of a ruptured right tympanic membrane is not 
plausible.


CONCLUSIONS OF LAW

1.  The veteran's claim for entitlement to service connection 
for sensorineural hearing loss is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for the 
residuals of a ruptured right tympanic membrane is not well-
grounded.  38 U.S.C.A. § 5107. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131 (West 1991); 38 C.F.R. § 3.303, 3.304 (1998).

The threshold issue is whether the veteran has presented 
well-grounded claims for service connection for sensorineural 
hearing loss and the residuals of a ruptured right tympanic 
membrane.  In this regard, the veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Grivois v. Brown, 6 Vet. App. 136, 140 (1994).

The veteran must satisfy three elements for the claims for 
service connection for sensorineural hearing loss and the 
residuals of a ruptured right tympanic membrane to be well-
grounded.  Initially, there must be competent (i.e. medical) 
evidence of a current disability.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  Secondly, there must be evidence of an 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Layno v. Brown 6 
Vet. App. 465, 469 (1994).  Finally, there must be evidence 
of a nexus between the in-service injury or disease and the 
current disability, as shown through medical evidence.  
Latham v. Brown, 7 Vet. App. 359, 365 (1995).

Turning to the evidence of record, available service medical 
records indicate that in May 1953 the veteran was put on 
profile for decreased hearing.  He was not to be exposed to 
loud noise or concussion (rifle, artillery ranges), but could 
fire for qualification.  The condition was considered to be 
permanent.  No additional information was provided.  The 
report of the veteran's October 1954 separation medical 
examination indicates that his ear drums were normal without 
perforation.  Hearing was 15/15 bilaterally.  

Efforts have been made to obtain additional service medical 
records.  The National Personnel Records Center (NPRC) 
informed the RO in July 1994 that relevant morning reports 
for the period from February to April 1953 were negative for 
remarks pertaining to the veteran.  Correspondence from the 
NPRC dated in September 1994 indicates that no 1953 index was 
available for Camp Chaffee, and the case was probably fire-
related.  Correspondence from the NPRC dated in October 1994 
indicates that the Det. of Patients, base hospital, Fort 
Chaffee, Arkansas, had no records pertaining to the veteran.  
Correspondence from the NPRC dated in June 1995 indicates 
that relevant morning reports for the period from May 1, 1953 
to June 30, 1953, were negative for remarks pertaining to the 
veteran's allegations.  

An August 1993 medical report by Jack R. Griffen, D.O., 
indicates that the veteran provided a history of 20 percent 
disability due to perforation of the right ear drum, and 
reported occasional drainage from the ear and difficulty 
hearing.  Examination suggested a perforated right ear drum, 
with no pain.  The diagnosis was right side hearing disorder.  

In a statement received in September 1993, the veteran 
reported that he had hearing loss due to a concussion injury 
in February 1953 during basic training.  He indicated he had 
been treated at Camp Chaffee, Arkansas.  

The veteran testified at a personal hearing in June 1995 that 
in May 1953 he was treated at a hospital for bleeding of the 
right ear, which was the result of acoustic trauma.  He was 
given ear drops, which he used occasionally during the rest 
of his service.  He continued to have right ear pain 
throughout service and immediately after.  He said that he 
was not provided a hearing test at separation.  His post-
service employment did not involve exposure to loud noise, 
and he did not have illnesses that affected his ears.  In the 
1960s he was informed by a Dr. Short that he had residual 
damage to his right tympanic membrane.  He had attempted to 
obtain corresponding treatment records but they were not 
available.  

The veteran was provided a VA examination in July 1995.  He 
provided a 15 year history of gradual hearing loss, with no 
asymmetry, worse in crowds.  The veteran also provided a 
history of blast injury in the Army.  He had no tinnitus, 
otorrhea, head injury, otitis media, or ear surgery.  
Objective testing showed that Weber score was midline and 
Renne was normal.  The auricle, external canal, tympanic 
membrane, tympanum, and mastoid were within normal limits.  
There was no active ear disease, infectious disease of the 
middle or inner ear, or disease affecting any function other 
than hearing, such as balance, or associated with any upper 
respiratory disease.  Audiogram testing indicated that the 
veteran had bilateral mild to moderate/severe high frequency 
sensorineural healing loss.  The diagnosis was presbycusis, 
blast injury may have contributed.  

In correspondence received from the veteran in August 1995, 
the veteran asserted that during his July 1995 VA 
examination, the VA examiner informed him that he definitely 
had nerve damage in the right ear.  The veteran asserted his 
belief that this was causing his hearing problems.  

The Board has carefully reviewed the evidence in the claims 
file, and recognizes that the veteran's service medical 
records do contain a finding of decreased hearing that was 
considered permanent at that time.  However, the Board has 
found no medical evidence in the claims file showing a nexus 
or link between the veteran's current sensorineural hearing 
loss and the finding noted in his service medical records, 
such as a medical opinion linking them.  Ideally, such an 
opinion would be based on a review of the record.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  In fact, the veteran's 
hearing was noted to be normal during his separation medical 
examination.  Moreover, the July 1995 VA examination resulted 
in a primary diagnosis of presbycusis, suggesting that the 
veteran's age was the cause of his hearing loss.

Regarding the veteran's claim for service connection for 
residuals of a ruptured right tympanic membrane, the Board 
recognizes that an examination by Dr. Griffen suggested a 
perforated right ear drum.  However, the most recent VA 
examination was negative for abnormalities of the auricle, 
external canal, tympanic membrane, tympanum or mastoid.  

The Board acknowledges that the July 1995 VA examination 
report indicates that a blast injury may have contributed to 
the veteran's presbycusis.  However, the RO has been unable 
to obtain any contemporary medical or lay evidence showing 
that the veteran incurred acoustic trauma during active 
service.  Moreover, the record does not reflect, nor does the 
veteran assert, acoustic trauma was sustained as a result of 
combat service.  As a result, there can be no finding that 
the veteran's presbycusis was incurred or aggravated by in-
service acoustic trauma.

The Board also acknowledges the veterans contention that he 
has sensorineural hearing loss and residuals of a ruptured 
right tympanic ear drum as a result of his military service.  
While the veteran is competent to describe his observations, 
as a layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 492. Accordingly, his 
testimony does not constitute competent medical evidence of 
sensorineural hearing loss or residuals of a ruptured right 
tympanic ear drum, related to service.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no proof of present 
residuals of a perforated right tympanic membrane.  Rabideau 
v. Derwinski, 2 Vet. App. 141, 143-44 (1992)."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). 

Because of the lack of competent medical evidence relating 
the veteran's current sensorineural hearing loss to his 
military service, or showing that he now has residuals of a 
perforated right tympanic membrane, his claims are not well-
grounded and are thus denied.


ORDER

Evidence of a well-grounded claim for service connection for 
sensorineural hearing loss not having been received, the 
appeal is denied.

Evidence of a well-grounded claim for service connection for 
residuals of a perforated right tympanic membrane not having 
been received, the appeal is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
